Title: To Alexander Hamilton from Joseph Nourse, 25 July 1793
From: Nourse, Joseph
To: Hamilton, Alexander



Treasury DepartmentRegisters Office 25 July 1793.

These are to Certify that the Sum of Fifteen Thousand two hundred and Ninety Eight Dollars, fifty Nine Cents became payable on the 30th. June last to the Trustees for the Redemption of the Public Debt being the amount of Interest arising in the second quarter of 1793 on the Stock standing in their names and in the name of Saml. Meredith, Treasurer, in trust for the United States and applicable to the further Redemption of the Public Debt.
Dollars 15.298.⁵⁹⁄₁₀₀
